Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16582943 filed 09/25/2019. Claims 1-20 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62/738,808 filed 09/28/2018

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUERST et al. (FUERST hereafter) (US 20120328239 A1) in view of EJIMA et al. (EJIMA hereafter) (US 20160308608 A1).

Regarding claim 1, FUERST teaches, A network security device (FUERST; The apparatus 1 shown in FIG. 1 can form a DWDM switch node of an optical network, Par. 0044) comprising: 
a plurality of bi-directional communication ports (element 6E (output), 6F (input) Fig. 3) each comprising an output port and a corresponding input port (FUERST; The wavelength selective switch 6C can switch the received signal to D different optical fibres, wherein the node degree D=6 in the shown exemplary embodiment. For each optical fibre a corresponding element 6E-1, 6E-2, 6E-3, 6E-4, 6E-5, 6E-6 … The fan-out-module 6 as shown in FIG. 3 comprises at the input side of the D:1 signal coupler 6B for each of the (D=6) receiving optical fibres means for detecting a fibre identifier or signal label 6F-1, 6F-2, 6F-3, 6F-4, 6F-5, 6F-6, Par. 0050 - 0051); 
a loopback connector (FUERST; element “10-7”, Fig. 7; multifibre loopback connectors 10-7, Par. 0069) to redirect a light signal from an output port of at least one of the plurality of bi-directional communication ports to a corresponding input port of the at least one of the plurality of bi-directional communication ports (FUERST; In a possible embodiment the output and input power levels are monitored. The multifibre loopback connectors 10 allow a loopback of optical signals on open ports of the fibre shuffle interconnector 7 so that during installation all through and loopback losses can be measured automatically, Par. 0070 [Note that bi-directional port 7-7 of fibre interconnector, can loopback output port 6E to input port 6F]); and 
(FUERST; The configuration unit 9, Par. 0063) configuring the at least one of the plurality of bi-directional communication ports as a port (FUERST; The configuration unit 9 creates a fibre map or connectivity matrix out of the association of codes or labels and fibre ports, Par. 0074; The loopback is detected automatically by finding the generated received on the same card … Open multifibre connections can be terminated with a multifibre loopback connector 10 so that also unused connections can be inspected, Par. 0070), an alarm indication in response to detecting a loss of the redirected light signal on the at least one of the plurality of bi-directional communication ports (FUERST; alarm identifier signals are generated when predetermined loss thresholds are crossed. During installation each connection carries an optical signal of known signal power. In a possible embodiment the signal can be created by an ASE noise of an optical amplifier. On the other end photodiodes, i.e. tap monitors or receiver diodes, measure the received power level to determine the signal through loss. Open multifibre connections can be terminated with a multifibre loopback connector 10 so that also unused connections can be inspected. In order to detect loopbacks ports can obtain a label such as a predetermined frequency or intensity modulation of the optical signal for identification, Par. 0070).  
FUERST fails to explicitly teach,
a security enabled port;
the controller transmitting, to a security monitoring system, an alarm.
However, in the same field of endeavor, EJIMA teaches, 
(EJIMA; The setting unit 31 specifies an unused output port 11C from among the plurality of output ports 11C in the first WSS 11 as a monitoring target port, Par. 0025; In the evaluation processing illustrated in FIG. 6, whether there is an abnormality in each of the unused monitoring target ports is determined, and the presence or absence of a failure in the first WSS 11 is evaluated based on the determination result, Par. 0036);
the controller transmitting, to a security monitoring system, an alarm (EJIMA; When the failure in the first WSS 11 has been determined, the failure determination unit 35 may output a failure alarm to a monitoring terminal in the optical transmission system 1, Par. 0029). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUERST to include the use of unused port as monitoring target port as taught by EJIMA in order to provide a high-quality line guarantee when the unused port is used for the operation (EJIMA; Par. 0016).

Regarding claim 11, FUERST teaches, A method for detecting a security intrusion of a network device, the method comprising: 
redirecting (FUERST; element “10-7”, Fig. 7; multifibre loopback connectors 10-7, Par. 0069), at a networking device (FUERST; The apparatus 1 shown in FIG. 1 can form a DWDM switch node of an optical network, Par. 0044), a light signal present on an output portion of a bi- directional communication port of the networking device to a corresponding input portion of the communication port (FUERST; element 6E (output), 6F (input) Fig. 3; In a possible embodiment the output and input power levels are monitored. The multifibre loopback connectors 10 allow a loopback of optical signals on open ports of the fibre shuffle interconnector 7 so that during installation all through and loopback losses can be measured automatically, Par. 0070 [Note that bi-directional port 7-7 of fibre interconnector, can loopback output port 6E to input port 6F]); 
monitoring, via a controller (FUERST; The configuration unit 9, Par. 0063), a presence of the light signal on the input portion of the communication port (FUERST; The configuration unit 9 creates a fibre map or connectivity matrix out of the association of codes or labels and fibre ports, Par. 0074; The loopback is detected automatically by finding the generated received on the same card … Open multifibre connections can be terminated with a multifibre loopback connector 10 so that also unused connections can be inspected, Par. 0070); and
a alarm in response to detecting a loss of light signal on the input portion of the communication port (FUERST; alarm identifier signals are generated when predetermined loss thresholds are crossed. During installation each connection carries an optical signal of known signal power. In a possible embodiment the signal can be created by an ASE noise of an optical amplifier. On the other end photodiodes, i.e. tap monitors or receiver diodes, measure the received power level to determine the signal through loss. Open multifibre connections can be terminated with a multifibre loopback connector 10 so that also unused connections can be inspected. In order to detect loopbacks ports can obtain a label such as a predetermined frequency or intensity modulation of the optical signal for identification, Par. 0070).
FUERST fails to explicitly teach, 
transmitting, via the controller, a security alarm in response to detecting. 
However, in the same field of endeavor, EJIMA teaches, 
transmitting, via the controller, a security alarm (EJIMA; The setting unit 31 specifies an unused output port 11C from among the plurality of output ports 11C in the first WSS 11 as a monitoring target port, Par. 0025; In the evaluation processing illustrated in FIG. 6, whether there is an abnormality in each of the unused monitoring target ports is determined, and the presence or absence of a failure in the first WSS 11 is evaluated based on the determination result, Par. 0036) in response to detecting (EJIMA; When the failure in the first WSS 11 has been determined, the failure determination unit 35 may output a failure alarm to a monitoring terminal in the optical transmission system 1, Par. 0029). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUERST to include the use of unused port as monitoring target port as taught by EJIMA in order to provide a high-quality line guarantee when the unused port is used for the operation (EJIMA; Par. 0016).

Regarding claim 17, FUERST teaches, A networking device (FUERST; The apparatus 1 shown in FIG. 1 can form a DWDM switch node of an optical network, Par. 0044) comprising: 
(FUERST; As can be seen in FIG. 1 an apparatus 1 can form part of an optical network having a line interface 2 for performing optical switching between different optical networks and a local add/drop optical network element 3 … The line switch 2 comprises several network interfaces … The line switch 2 allows for switching of a wavelength … towards the local add/drop optical network element 3, Par. 0044); 
a wavelength selectable switch (WSS) replicating the telecommunications signal (FUERST; The fan-out-module 6 comprises in the shown exemplary embodiment a 1:D wavelength selective switch WSS 6C, Par. 0050) on a plurality of bi-directional communication ports (element 6E (output), 6F (input) Fig. 3) each comprising an output port and a corresponding input port (FUERST; The wavelength selective switch 6C can switch the received signal to D different optical fibres, wherein the node degree D=6 in the shown exemplary embodiment. For each optical fibre a corresponding element 6E-1, 6E-2, 6E-3, 6E-4, 6E-5, 6E-6 … The fan-out-module 6 as shown in FIG. 3 comprises at the input side of the D:1 signal coupler 6B for each of the (D=6) receiving optical fibres means for detecting a fibre identifier or signal label 6F-1, 6F-2, 6F-3, 6F-4, 6F-5, 6F-6, Par. 0050 - 0051); 
a loopback connector (FUERST; element “10-7”, Fig. 7; multifibre loopback connectors 10-7, Par. 0069) to redirect a light signal from an output port of at least one port of the plurality of bi-directional communication ports to a corresponding input port of the at least one port (FUERST; In a possible embodiment the output and input power levels are monitored. The multifibre loopback connectors 10 allow a loopback of optical signals on open ports of the fibre shuffle interconnector 7 so that during installation all through and loopback losses can be measured automatically, Par. 0070 [Note that bi-directional port 7-7 of fibre interconnector, can loopback output port 6E to input port 6F]); 
a photodetector associated with the at least one port to detect a light signal on the input port of the at least one port  (FUERST; each of the (D=6) receiving optical fibres means for detecting a fibre identifier or signal label 6F-1, 6F-2, 6F-3, 6F-4, 6F-5, 6F-6. These label or fibre identifier means can comprise a detector for detecting an optical pilot signal, Par. 0050); and 
a controller  (The configuration unit 9, Par. 0063) receiving a light detection signal from the photodetector (FUERST; The optical module 3 receiving the forwarded signal comprising the fibre identifier or label detects the forwarded fibre identifier and provides a corresponding monitoring signal to the configuration unit 9, Par. 0064) and generating, based on the light detection signal, a alarm for the at least one port (FUERST; alarm identifier signals are generated when predetermined loss thresholds are crossed. During installation each connection carries an optical signal of known signal power. In a possible embodiment the signal can be created by an ASE noise of an optical amplifier. On the other end photodiodes, i.e. tap monitors or receiver diodes, measure the received power level to determine the signal through loss. Open multifibre connections can be terminated with a multifibre loopback connector 10 so that also unused connections can be inspected. In order to detect loopbacks ports can obtain a label such as a predetermined frequency or intensity modulation of the optical signal for identification, Par. 0070).
FUERST fails to explicitly teach, 
a security alarm. 
However, in the same field of endeavor, EJIMA teaches, 
a security alarm (EJIMA; The setting unit 31 specifies an unused output port 11C from among the plurality of output ports 11C in the first WSS 11 as a monitoring target port, Par. 0025; In the evaluation processing illustrated in FIG. 6, whether there is an abnormality in each of the unused monitoring target ports is determined, and the presence or absence of a failure in the first WSS 11 is evaluated based on the determination result, Par. 0036; When the failure in the first WSS 11 has been determined, the failure determination unit 35 may output a failure alarm to a monitoring terminal in the optical transmission system 1, Par. 0029). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUERST to include the use of unused port as monitoring target port as taught by EJIMA in order to provide a high-quality line guarantee when the unused port is used for the operation (EJIMA; Par. 0016).

Regarding claim 2, FUERST-EJIMA teaches, The network security device of claim 1 wherein the network device further comprises a photodetector (FUERST; photodiodes, i.e. tap monitors or receiver diodes, measure the received power level to determine the signal through loss, Par. 0070) associated with the at least one of the plurality of bi-directional communication ports (FUERST; optical fibres means for detecting a fibre identifier or signal label 6F-1, 6F-2, 6F-3, 6F-4, 6F-5, 6F-6. These label or fibre identifier means can comprise a detector for detecting an optical pilot signal, Par. 0050 – 0051);  and transmitting, to the controller, an indicator signal corresponding to a detection of the light signal on the input port (FUERST; the measuring means for measuring automatically through losses and loopback losses can be formed by the same means as for detecting the fibre identifiers or label signals, Par. 0070; The optical module 3 receiving the forwarded signal comprising the fibre identifier or label detects the forwarded fibre identifier and provides a corresponding monitoring signal to the configuration unit 9, Par. 0064 [Note that light signal from output port (e.g. 6E-1) is looped back via Fibre shuttle interconnect (e. g. 7-7) to input port (e. g. 6F-1)]).  

Regarding claim 4, FUERST-EJIMA teaches, The network security device of claim 1 wherein the network device is a reconfigurable optical add drop multiplexor (ROADM) (FUERST; the apparatus 1 as shown in FIG. 1 is provided within a DWDM (Dense Wavelength Division Multiplexing), ROADM (Reconfigurable Optical Add/Drop Multiplexer) device, Par. 0074) and the photodetector is a photodiode (FUERST; photodiodes, i.e. tap monitors or receiver diodes, measure the received power level to determine the signal through loss, Par. 0070).  

Regarding claim 5, FUERST-EJIMA teaches, The network security device of claim 4 wherein the plurality of bi-directional communication ports are operably associated with a wavelength selectable switch component of the ROADM (FUERST; The fan-out-module 6 comprises in the shown exemplary embodiment a 1:D wavelength selective switch WSS 6C , Par. 0050).  

Regarding claim 6, FUERST-EJIMA teaches, The network security device of claim 2, the network device further comprising: 
a common signal bi-directional port comprise a common signal port receiving a common light signal (FUERST; each fan-out-module 6 comprises a port or interface 6A for connecting the fan-out-module 6 in the upstream direction to the line switch 2, Par. 0049 [Note that 6A is bi-directional port and it is common for all the input and output signals through interface 6B]); and  
a demultiplexer (FUERST; a N.times.1 wavelength selective switch WSS including a splitter, Par. 0045) replicating the common light signal to the output port of each of the plurality of bi-directional communication ports (FUERST; The fan-out-module 6 comprises in the shown exemplary embodiment a 1:D wavelength selective switch WSS 6C, Par. 0050).  

Regarding claim 8, FUERST-EJIMA teaches, The network security device of claim 1 wherein the at least one of the plurality of bi- directional communication ports is not providing communication with another networking device (FUERST; Open multifibre connections can be terminated with a multifibre loopback connector 10 so that also unused connections can be inspected, Par. 0070).  

Regarding claim 9, FUERST-EJIMA teaches, The network security device of claim 2 wherein the network device further comprises a switch device associated with the at least one of the plurality of bi-directional communication ports (FUERST; The switch module 8 as shown in FIG. 3 comprises an interface 8A for connecting the fibres of the switch module 8 to a port 7-i of the fibre shuffle interconnector 7, Par. 0056) and transmitting, to the controller, an insertion signal upon a change of state of the switch device in response to an insertion of a cable into the at least one of the plurality of bi-directional communication ports (FUERST; For each optical fibre the corresponding detector 8F-1, 8F-2, 8F-3, 8F-4, 8F-5, 8F-6 provided for detecting a fibre identifier or label. These fibre identifier detecting means apply a monitor signal to the configuration unit 9 shown in FIG. 5, Par. 0057; The method allows an automatic commissioning by an automatic detection of the fibre map or connectivity matrix, Par. 0074).  

Regarding claim 10, FUERST-EJIMA teaches, The network security device of claim 9 wherein transmission of the alarm indication is further in response to receiving (FUERST; Faulty connections such as a fibre connected to the wrong card … can trigger immediately an alarm signal, Par. 0074), at the controller, the insertion signal from the switch device (FUERST; The method allows an automatic commissioning by an automatic detection of the fibre map or connectivity matrix, Par. 0074).  
 
Regarding claim 12, FUERST-EJIMA teaches, The method of claim 11 wherein the networking device is a reconfigurable optical add drop multiplexor (ROADM) network (FUERST; the apparatus 1 as shown in FIG. 1 is provided within a DWDM (Dense Wavelength Division Multiplexing), ROADM (Reconfigurable Optical Add/Drop Multiplexer) device, Par. 0074) and the photodetector is a photodiode (FUERST; photodiodes, i.e. tap monitors or receiver diodes, measure the received power level to determine the signal through loss, Par. 0070), the communication port associated with a wavelength selectable switch (WSS) of the ROADM network device (FUERST; The fan-out-module 6 comprises in the shown exemplary embodiment a 1:D wavelength selective switch WSS 6C , Par. 0050).
  
Regarding claim 13, FUERST-EJIMA teaches, The method of claim 11 wherein the networking device comprises a loopback connector between the output portion of the bi-directional communication port and the corresponding input portion of the communication port to redirect the light signal (FUERST; In a possible embodiment the output and input power levels are monitored. The multifibre loopback connectors 10 allow a loopback of optical signals on open ports of the fibre shuffle interconnector 7 so that during installation all through and loopback losses can be measured automatically, Par. 0070).  

Regarding claim 15, FUERST-EJIMA teaches,  The method of claim 11 further comprising: 
configuring, via the controller, a first portion of a plurality of communication ports of the networking device as transmission ports for communication with other networking devices (FUERST; The configuration unit 9 generates control signals CRTL for controlling … the fibre identifier or label generation means 8E-i of the switch modules 8-I, Par. 0062; The configuration unit 9 performs an automatic configuration of the optical network element 3 by controlling the optical modules 6-i, 8-i connected to the fibre shuffle interconnector 7, Par. 0064); and 
configuring, via the controller, a second portion of the plurality of communication ports of the networking device as security ports (EJIMA; The setting unit 31 specifies an unused output port 11C from among the plurality of output ports 11C in the first WSS 11 as a monitoring target port, Par. 0025; In the evaluation processing illustrated in FIG. 6, whether there is an abnormality in each of the unused monitoring target ports is determined, and the presence or absence of a failure in the first WSS 11 is evaluated based on the determination result, Par. 0036), the bi-directional communication port included in the second portion of the plurality of communication ports, the security ports monitored for a loss of the light signal (FUERST; The multifibre loopback connectors 10 allow a loopback of optical signals on open ports of the fibre shuffle interconnector 7 so that during installation all through and loopback losses can be measured automatically … alarm identifier signals are generated when predetermined loss thresholds are crossed, Par. 0070).  
The rational and motivation for adding this teaching of EJIMA is the same as for Claim 1.

Regarding claim 16, FUERST-EJIMA teaches, The method of claim 15 wherein an input light signal is replicated to each of the plurality of communication ports of the (FUERST; The fan-out-module 6 comprises in the shown exemplary embodiment a 1:D wavelength selective switch WSS 6C, Par. 0050).  

Regarding claim 18, FUERST-EJIMA teaches, The networking device of claim 17 further comprising: 
a switch associated with the at least one port (FUERST; The switch module 8 as shown in FIG. 3 comprises an interface 8A for connecting the fibres of the switch module 8 to a port 7-i of the fibre shuffle interconnector 7, Par. 0056) and transmitting, to the controller, an insertion signal in response to an insertion of a device into the at least one port (FUERST; For each optical fibre the corresponding detector 8F-1, 8F-2, 8F-3, 8F-4, 8F-5, 8F-6 provided for detecting a fibre identifier or label. These fibre identifier detecting means apply a monitor signal to the configuration unit 9 shown in FIG. 5, Par. 0057; The method allows an automatic commissioning by an automatic detection of the fibre map or connectivity matrix, Par. 0074).  

Regarding claim 19, FUERST-EJIMA teaches, The networking device of claim 17 wherein the light detection signal indicates a loss of the light signal at the input port of the at least one port  (FUERST; alarm identifier signals are generated when predetermined loss thresholds are crossed … On the other end photodiodes, i.e. tap monitors or receiver diodes, measure the received power level to determine the signal through loss. Open multifibre connections can be terminated with a multifibre loopback connector 10 so that also unused connections can be inspected, Par. 0070).  


Claim 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUERST-EJIMA and in further view of Yin et al. (Yin hereafter) (US 20160204856 A1).

Regarding claim 3, FUERST-EJIMA teaches, The network security device of claim 2,
	wherein the photodetector detects a loopback connector and transmits, in response to the loopback connector, a loss of signal indicator to the controller (FUERST; The multifibre loopback connectors 10 allow a loopback of optical signals on open ports of the fibre shuffle interconnector 7 so that during installation all through and loopback losses can be measured automatically, Par. 0070; The optical module 3 receiving the forwarded signal comprising the fibre identifier or label detects the forwarded fibre identifier and provides a corresponding monitoring signal to the configuration unit 9, Par. 0064).
	FUERST-EJIMA fail to explicitly teach,
	removal of the connector.  
However, in the same field of endeavor, Yin teaches, 
removal of the connector (Yin; when link failure (e.g. a fiber cut) happens, the optical switch with loss-of-light detection modules in the downstream of the failed link (201) can sense the signal loss (step 2) and notify the network controller (step 3) in FIG. 2, Par. 0017). 
FUERST-EJIMA to include the use of loss-of-light triggering condition as taught by Yin  in order to report to the SDN controller (Yin; Par. 0018).

Regarding claim 14, FUERST-EJIMA teaches, The method of claim 11 wherein monitoring the presence of the light signal comprises: 
receiving, from a photodetector sensor corresponding to the input portion of the communication port, a light detection signal indicating the presence of the light signal (FUERST; The configuration unit 9 creates a fibre map or connectivity matrix out of the association of codes or labels and fibre ports, Par. 0074; The loopback is detected automatically by finding the generated received on the same card … Open multifibre connections can be terminated with a multifibre loopback connector 10 so that also unused connections can be inspected, Par. 0070). 
FUERST-EJIMA fail to explicitly teach,
wherein transmission of the security alarm corresponds to the light detection signal indicating a loss of the light signal on the input portion of communication port.  
However, in the same field of endeavor, Yin teaches, 
wherein transmission of the security alarm corresponds to the light detection signal indicating a loss of the light signal on the input portion of communication port (Yin; when link failure (e.g. a fiber cut) happens, the optical switch with loss-of-light detection modules in the downstream of the failed link (201) can sense the signal loss (step 2) and notify the network controller (step 3) in FIG. 2, Par. 0017). 
FUERST-EJIMA to include the use of loss-of-light triggering condition as taught by Yin  in order to report to the SDN controller (Yin; Par. 0018).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUERST-EJIMA and in further view of Archambault et al. (Archambault hereafter) (US 20160099851 A1).

Regarding claim 7, FUERST-EJIMA teaches, The network security device of claim 6.
	FUERST-EJIMA fail to explicitly teach,
	the network device further comprising a light- detecting sensor associated with the common signal bi-directional port and transmitting, to the controller, a common signal indicator signal, wherein the controller further compares the indicator signal corresponding to the detection of the light signal on the input port and the common signal indicator signal.
	However, in the same field of endeavor, Archambault teaches,
the network device further comprising a light- detecting sensor associated with the common signal bi-directional port (Archambault; element “LS” Fig. 2B; calibration of a light source may be achieved by providing a tap photodetector (not shown) at the output of each light source 20, 22 to measure the launch power, Par. 0033) and transmitting, to the controller (Archambault; processor of a node … This enables an automated process for validating connections in the node, Par. 0028), a common signal indicator signal, wherein the controller further compares the indicator signal corresponding to the detection of the light signal on the input port and the common signal indicator signal (Archambault; element “PD” Fig. 2B; In embodiments in which the output power of each light source 20, 22 is known, the photodetector signals may also be analysed to determine insertion loss of the path through the FIM 10, Par. 0033; comparing the measured optical power to an optical power of the test signal emitted by the light source; and determining losses of the connection between the first port and the second port based on the comparison result, claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUERST-EJIMA to include the use of comparing optical power as taught by Archambault  in order to determine path loss (Archambault; Par. 0033).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUERST-EJIMA and in further view of Yilmaz et al. (Yilmaz hereafter) (US 20180076919 A1).

Regarding claim 20, FUERST-EJIMA teaches, The networking device of claim 17. 
	FUERST-EJIMA fail to explicitly teach,

	However, in the same field of endeavor, Yilmaz teaches,
wherein a second port of the plurality of bi-directional communication ports other than the at least one port is connected to another networking device, the controller disregarding a light detection signal associated with the second port (Yilmaz; It is noted that alarms (e.g., corresponding to the thresholds described with respect to FIG. 4) are not detected (i.e., are ignored) by the turn-up engine 555 while in the LEVEL CHECK, INIT, STABILITY CHECK, and INSTABILITY CHECK states; and thus are of IGNORE value, Par. 0070; the tributary input (i.e., the WSS in this example) remains in a blocking state until the involved parties (e.g., the network service provider and subscriber) are ready (e.g., where the alien wave source is physically or operatively connected to the input tributary port of the OADM with a suitable power level) for turn-up of the alien or native wave, Par. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of FUERST-EJIMA to include the use of maintenance state as taught by Yilmaz  in order to ignore alarm loss (Yilmaz; Par. 0061).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.